DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 7, 12 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Massari et al. (US 2012/0178883).
Regarding claims 1, 3-4, 7, 12 and 17, Massari discloses an extruded article (paragraphs 0028, 0030) and comprising a polypropylene homopolymer, wherein the polypropylene homopolymer (abstract) is polymerized in the presence of a Ziegler-Natta catalyst (paragraph 0014), wherein the polypropylene homopolymer has a MFR 230/2.16 according to ISO1133 in the range of 100 to 200 g/10 min (paragraph 0008) and comprises nucleating agent (paragraph 0029), wherein the catalyst comprises titanium compound, i.e. compound of transition metal of Group 4 to 6 of IUPAC, (paragraph 0014), magnesium compound, i.e. Group 2 metal compound, (paragraph 0014), an internal donor (paragraph 0014) and a co-catalyst (paragraph 0014). Given that the article/composition of Massari does not disclose any phthalic acid esters and C4-C10 alpha olefin and the polypropylene homopolymer of Massari does not disclose ethylene monomer, it is clear that the article/composition of Massari is free of phthalic acid esters and C4-C10 alpha olefin and the polypropylene homopolymer of Massari is free of ethylene monomer. Further, given that the article of Massari discloses the same composition as presently claimed, it is clear that the article of Massari would inherently have the same properties as presently claimed.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massari et al. (US 2012/0178883).
Regarding claim 10, Massari discloses the article of claim 1 but fails to disclose article thickness.
Since the instant specification is silent to unexpected results, the specific thickness of the article is not considered to confer patentability to the claims. As the flexibility is a variable that can be modified, among others, by adjusting the thickness of the article, the precise thickness would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed thickness cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the thickness of the article in Massari to obtain the desired flexibility to meet end users’ requirement (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Regarding claim 11, Massari discloses the article of claim 1, wherein Massari is silent with respect to the article is a multilayer sheet. However, Massari does disclose composition is being used to make an article. It would have been obvious to one of ordinary skill in the art to provide an article with a layer. The duplication of parts is generally recognized as being within the level of ordinary skill in the art, absent unexpected results. Providing more than one layer in the article would have achieved expected results. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 (VI) B. In re Harza, 124 USPQ 378,380 (CCPA 1960).

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massari et al. (US 2012/0178883) in view of Vestberg et al. (US 2009/0018267).
Regarding claims 2 and 5, Massari discloses the article of claim 1 but fails to disclose that the nucleating agent is a polymeric nucleating agent.
Vestberg discloses polypropylene composition comprising a polypropylene homopolymer component comprises polymeric nucleating agent to obtain satisfactory mechanical properties (paragraph 0032).
It would have been obvious to one of ordinary skill in the art to use a polymeric nucleating agent of Vestberg in the homopolymer of Massari to obtain satisfactory mechanical properties.

Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massari et al. (US 2012/0178883) in view of Bernreiter et al. (US 2013/0253124).
Regarding claim 6, Massari discloses the article of claim 1 but fails to disclose the polypropylene homopolymer comprises ethylene.
Bernreiter discloses propylene polymer composition comprises ethylene comonomer in an amount of up to 6 wt% to obtain improved properties such as impact resistance at low temperature (paragraphs 0016 and 0022).
It would have been obvious to one of ordinary skill in the art to use ethylene comonomer in an amount of up to 6 wt% to obtain improved properties such as impact resistance at low temperature.
Regarding claim 9, Massari discloses the article of claim 6, wherein given that the article of Massari discloses the same composition as presently claimed, it is clear that the article of Massari would intrinsically possess the same properties as presently claimed.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massari et al. (US 2012/0178883) in view of Chatterjee (US 5674630).
Regarding claim 8, Massari discloses the article of claim 7 but fails to disclose that the nucleating agent is a carboxylic nucleating agent.
Chatterjee discloses polypropylene composition comprising carboxylic acid nucleating agent, i.e. mono or poly carboxylic acid nucleating agent, to obtain increased stiffness of the film (column 3, lines 43-54).
It would have been obvious to one of ordinary skill in the art to use the nucleating agent of Chatterjee in the homopolymer of Massari to obtain increased stiffness of the film.
Response to Arguments

Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive.
Applicant argues that clam 1 is not anticipated by Massari because Massari does not teach as extruded article comprising a polypropylene homopolymer wherein the article has the same monomer contents and haze values as presently claim. However, Massari does disclose present claim 1 as explained above.
Applicant argues that there is no teachings in Massari that these propylene polymer composition having (B) 5-30% of a copolymer of propylene containing from 36-44% of ethylene-derived units could be used to produce an extruded article having an ethylene and/or C4-C10 alpha-olefin content of 0.0 to 0.40 wt% and a relative haze of 0.165%/microns or below or having an ethylene and/or a C4-C10 alpha-olefin content of >0.40 to 0.9 wt% and a relative haze of 0.040 %/microns or below. Further, applicant argues that the Office Action has provided no evidence that the propylene compositions in Massari would have the same relative haze as claimed in present claim. However, in light of the open language of the present claims, i.e. comprising, it is clear that the claims are open to the inclusion of additional ingredients including copolymer B as disclosed in the Massari reference. The present claim recites the article has an ethylene “or” C4-C10 alpha-olefin content of 0 to 40 wt% or 0.40 to 0.9 wt%. Therefore, the examiner considers C4-C10 alpha-olefin for examination purpose and given that Massari is free of C4-C10 alpha olefin, it is clear that Massari reference meets the presently claimed limitation. Further, given that the article of Massari discloses the same composition as presently claimed, it is clear that the article of Massari would inherently have the same properties as presently claimed. The Patent and Trademark Office can require Applicant to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on Applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 U.S.P.Q. 431 (CCPA 1977).
Applicant points to previously filed Declaration and argues that the composition of Massari would not have the same haze value as presently claim. Applicant further states that the ethylene propylene copolymer of Massari is an ethylene propylene rubber as taught in Grein and applicant points to similar methods. The Declaration was appreciated as stated previously. However, it is noted that the Massari and Grein broadly disclose similar method of making not the same. Massari does not disclose any specific details of the polymerization process. Further, applicant’s attention is drawn to paragraph 0036 of Grein which discloses that the haze value of film is lower than 15%. “Applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Applicant argues that it is unclear what features the Office Action is referring to while the examples in Grein are used to illustrate a relative trend, i.e. that increasing the molecular weight/IV of an EPR increases the haze values, and the Gahleitner Declaration provides that the two processes are comparable would not be expected to result in structural differences. However, it is noted that the examples of Grein cannot be compared with the examples of Massari given that the ethylene propylene rubber in examples of Grein discloses specific catalyst and specific temperature and pressure during polymerization of ethylene propylene rubbers while copolymer of propylene in examples of Massari disclose any catalyst and different temperature and pressure during polymerization of copolymer of propylene.
Applicant argues that the process for producing an ethylene propylene copolymer in Massari and ethylene propylene rubber as taught in Grein are the same and therefore the polymerization conditions are comparable and would not produce structural differences. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Grein cautions that a polypropylene matrix having a MFR of more than 30 g/10 min would result in impaired transparency properties while Massari teaches a propylene homopolymer having a MFR from 100 to 250 g/10 min. However, it is noted that the present claims recite relative haze not transparency. Further, it is noted that the examiner never introduce Grein reference in the rejection.
Applicant argues that they have provided technical evidence in the teachings of Grein and the Gahleitner Declaration to show that an ethylene propylene rubber similar to the ethylene propylene copolymer/rubber described in Massari et al. would cause an increase in relative haze, and, as such, Massari et al. do not inherently teach an extruded article having a relative haze of 0.165 or below. However, it is noted that the data is not persuasive given that the examples in Grein are just a few preferred embodiments. Grein reference discloses that the haze value of a film containing polypropylene homopolymer is lower than 15% in paragraph 0036. Massari broadly discloses 70 to 95% of propylene homopolymer with specific properties and 5 to 30% of a copolymer of propylene. Further, in light of the open language of the present claims, i.e. comprising, it is clear that the claims are open to the inclusion of additional ingredients including propylene copolymer.
Applicant argues that Berreitner does not teach or suggest an extruded article as claimed in present claims. However, note that while Berreitner does not disclose all the features of the present claimed invention, Berreitner is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely propylene polymer composition comprises ethylene comonomer in an amount of up to 6 wt% to obtain improved properties such as impact resistance at low temperature and in combination with the primary reference, discloses the presently claimed invention.
Applicant argues that Bernreiter does not provide a range for the overall comonomer content. It is agreed, however, the limitation is already met in claim 1.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMIR SHAH/Primary Examiner, Art Unit 1787